Title: From Tench Tilghman to Timothy Pickering, 10 January 1781
From: Tilghman, Tench
To: Pickering, Timothy


                        
                            Dear Sir
                            Head Quarters 10 Jany 1781.
                        
                        If Colo. Pickering returns this Evening be pleased to let him know that the General wishes him to accompany
                            him to West Point tomorrow Morning on business of consequence. he must be here by 8 oClock. Yrs
                        
                            T. Tilghman
                        
                    